EXHIBIT 23.1DCAW (CPA) LIMITED7th Floor, Nan Dao Commercial Building359-361 Queens Road CentralCentral, Hong KongCONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMWe hereby consent to the inclusion in this Registration Statement on Form S-1 of our report dated June 23, 2016, relating to the financial statements of Eason Education Kingdom Holdings, Inc. for the years ended December 31, 2015 and 2014.We also consent to the reference to us under the caption "Experts" in such Registration Statement./s/ DCAW (CPA) LimitedDCAW (CPA) LIMITEDHong Kong, SARAugust 4, 2016
